DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A, represented by Figures 1-6 sand Species B, represented by Figures 7-8. The species are independent or distinct because the structure and designs differ between the embodiments.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the difference in designs would necessitate extensive consideration and differing search areas to determine patentability of each embodiment.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Glen Weitzer on 27 January 2022 a provisional election was made without traverse to prosecute the invention of species A, reading on all pending claims.  Affirmation of this election must be made by applicant in replying to this Office action.  At this time there are no claims withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the word “is” should be deleted from the second to last line of both claims.  
Claim 6 is objected to because of the following informalities: one of the terms “optionally” or “capable of being” should be added between the words “is” and “attached” in line 1 to clarify that the hose, previously defined as being detachable, is optionally attached to the blower port. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the collector receives suction airflow from the inlet before the airflow reaches the filter is considered to be unclear because 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is unclear because the sound reducing material is previously claimed as being on the baffles in claim 11, thus confusing whether claim 20 is intending to define additional sound reducing baffles or to define that the sound reducing material that is on the baffles is on/in the outlet.  As best understood by the examiner, the only sound reducing material that is disclosed is on the baffles, at least one of which is located in/adjacent to the outlet, and the claims will be treated as such for the sake of the current Office Action.  It is suggested that the applicant amend claim 20 to clarify that “the sound reducing material” (from claim 11) is located at/in/near the outlet to clarify the claim and correspond to the disclosed structure set forth in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over Crevling, Jr. et al. (2010/0071151; to be referred to hereinafter as Crevling) in view of Tomasiak (10,888,207; priority date of 2 February 2015).
Regarding claim 1, Crevling discloses a vacuum cleaner comprising: a suction inlet (60) providing entrance of a suction airflow; a suction source (36/44), the suction source operable to generate the suction airflow through the suction inlet; a blower port (62) in fluid communication with the diffuser for exhausting the suction airflow; a duct downstream of the blower port along the suction airflow, the duct including an outlet (66); and a cap (64) removably coupled to the blower port such that at least a portion of the suction airflow exhausts through the blower port when the cap is removed and when the cap is coupled to the blower port the suction airflow travels through the duct and exhausts through the outlet.  
Regarding claim 2, Crevling further discloses a powerhead (16) including the suction source, the power head removably coupled to a collector (14), and the collector receiving the suction airflow.
Regarding claim 3, Crevling further discloses that the suction source includes a filter (58) for filtering the suction airflow.
Regarding claim 4, Crevling further discloses that the collector receives the suction airflow from the suction inlet before the suction airflow reaches the filter (in the same manner as the disclosed invention).
Regarding claims 5 and 6, Crevling further discloses that it is known in the prior art to provide the cleaner with a detachable hose, either for connection with an inlet port to collect debris, or alternatively connectable to an outlet port for directing blown air as desired 
Regarding claim 7, Tomasiak further discloses that the diffuser defines a semi-circular cross-section (Fig. 8L) having a cross-sectional area, and the cross-sectional area increases or decreases depending on the location within the diffuser (Figs. 8L and 9A-12D).
Regarding claim 8, Crevling further discloses that the duct has a rectangular cross-section (at least at the outlet, clearly shown in Fig. 4A as rectangular, and other portions of the duct clearly being rectangular when comparing side and top views of Figs. 4D and 4E.
Regarding claim 9, Crevling further discloses that the duct includes sound reducing baffles (at least walls 158/160/162 diverting airflow in the same manner as baffles and thus considered to be structural equivalents) for disturbing the suction airflow within the duct.

Claim Rejections - 35 USC § 103
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crevling, Jr. et al. (2010/0071151) in view of Tomasiak (10,888,207). As applied to claims 1-9 and further in view of Keller (2020/0178740; priority date of 27 April 2016).
Regarding claims 10 and 11, the combination of Crevling and Tomasiak provides the vacuum cleaner as discussed supra, having a diffuser, blower port with a cap, duct and baffles, but fails to disclose sound reducing material on/with the baffles.  Keller discloses another similar vacuum cleaner, also having a duct for exhausting air from the suction source and teaches that the duct preferably includes baffles (40) similar to Crevling to redirect the airflow, 
Regarding claim 12, Crevling further discloses a powerhead (16) including the suction source, the power head removably coupled to a collector (14), and the collector receiving the suction airflow.
Regarding claim 13, Crevling further discloses that the suction source includes a filter (58) for filtering the suction airflow.
Regarding claim 14, Crevling further discloses that the collector receives the suction airflow from the suction inlet before the suction airflow reaches the filter (in the same manner as the disclosed invention).
Regarding claims 15 and 16, Crevling further discloses that it is known in the prior art to provide the cleaner with a detachable hose, either for connection with an inlet port to collect debris, or alternatively connectable to an outlet port for directing blown air as desired (paragraphs 4-5), such that it further would have been obvious to provide the power head with a detachable hose that is optionally attached to the blower port such that the suction airflow is exhausted out of the hose, as taught by Crevling as being know to direct blown air as desired.
Regarding claim 17, Tomasiak further discloses that the diffuser circles around the suction source and is partially open to the suction source.
Regarding claim 18, Crevling further discloses that the duct has a rectangular cross-section, as discussed supra for claim 8.
Regarding claim 19, Crevling further discloses that at least baffles (158) are protrusions extending inwardly from inner walls within the duct.
Regarding claim 20, providing the sound reducing material on the baffles of Crevling, which are located adjacent to the outlet that is formed as a vent housing will locate the sound reducing material at/in the vent housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 January 2022